Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  140683 & (77)                                                                                           Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  LAWRENCE M. CLARKE, INC.,
          Plaintiff-Appellee,
                                                                   SC: 140683
  v                                                                CoA: 285567
                                                                   Monroe CC: 07-22716-CZ
  RICHCO CONSTRUCTION, INC.,
  RONALD J. RICHARDS., JR., and
  THOMAS RICHARDS,
             Defendants-Appellants.
  ___________________________________


         On order of Chief Justice, a stipulation by counsel is considered and the
  application for leave to appeal is dismissed with prejudice as to defendant-appellant
  Thomas A. Richards, only.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2011                      _________________________________________
                                                                              Clerk